DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morino et al (US 2020/0264672, effectively filed 2019-02-18).

Regarding claim 1 Morino discloses:
A portable electronic device, comprising: 
a mainframe computer comprising a base  (e.g. 12 FIG.1), a receiving recess (e.g. section of 12 between 12a and 12b FIG.2A) concavely formed on a top surface of the base (see FIG.2B), and a plurality of vent holes (e.g. 26 FIG.3) distributed on the top surface of the base, respectively; 
a sliding cover (e.g. 22 FIG.2C) slidably covering the top surface of the base (covering e.g. the top of 28 which is opposite the bottom of 12 as shown FIG.2A), the receiving recess and the vent holes (shown by arrows FIG.2C); and 
at least one electrically-controlled driving device, comprising: 

a linkage set (e.g. 40 FIG.2C) that is connected to the electric motor and the sliding cover (shown FIG.2C, described paragraph [0116]), wherein the electric motor drives the linkage set to linearly slide (sliding along the line of 40b FIG.2C) the sliding cover along the top surface of the base (as shown between e.g. FIG.2A-FIG.2C) so that the sliding cover is allowed to cover the vent holes and expose the vent holes from the base (indicated e.g. FIG.2C).

Regarding claim 4 Morino discloses:
the sliding cover slides linearly in relation to the mainframe computer through the cooperation of a guide rail or a roller (guide rail 40b shown FIG.2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino et al (US 2020/0264672, effectively filed 2019-02-18) in view of Chang et al. (US7719826).

Regarding claim 2 Morino discloses:
the electric motor is fixedly disposed within the receiving recess (e.g. 42 as part of the drive mechanism shown in 28 FIG.2A), and the at least one electrically-controlled driving device further comprises a guide frame that is disposed in the receiving recess (shown FIG.2A), fixedly connected to the base and the electric motor, and formed with a position-limiting space therein (shown e.g. FIG.2A); and 
the linkage set comprises a stud (e.g. 42a FIG.2A) and a linear moving member (e.g. 42b Fig.2a), and the stud is coaxially fixed to a rotating shaft of the electric motor (e.g. 42a fixed to 24b as shown FIG.2A, described paragraph [0116]), and rotatably located in the position-limiting space (shown e.g. FIG.2A), and the linear moving member is on the stud, and movably limited within the position-limiting space, for linearly moving in relation to the stud in a linear direction which is parallel to the rotating shaft of the electric motor (e.g. along the arc indicated FIG.2C)

screwed
Chang teaches:
screwing (col 7 line 16)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: a means of securing the components of Morino “such that an acceptable duty cycle may be achieved” (col 7 lines 18-19).

Regarding claim 3 Morino discloses:
the linkage set comprises moving the sliding cover with the gear wheel in a linear direction (gearing motion of 22 described paragraph [0116]), wherein the linear direction is perpendicular to a rotating shaft of the electric motor (e.g. the shafts of Morino shown extending left to right, while 22 moves vertically, shown e.g. FIG.2C, FIG.3)
Morino does not explicitly disclose:
a toothed rack and a gear wheel, the gear wheel is coaxially fixed to a rotating shaft of the electric motor, and is engaged with the toothed rack, the toothed rack is connected to the sliding cover

a toothed rack (e.g. 616 toothed surface col 7 lines 6-8 FIG.6) and a gear wheel (e.g. 614 FIG.6 with toothed mating surface col 7 lines 6-8), the gear wheel is coaxially fixed to a rotating shaft of the electric motor (e.g. direct drive described col 6 line 53), and is engaged with the toothed rack (shown FIG.6), the toothed rack is connected to the sliding cover (via 620 FIG.6)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:” eliminate guide rails or centering plates as a belt may allow an integrated access cover sufficient lateral movement to avoid jamming” (col 7 lines 21-23).

Regarding claim 6 Morino discloses:
a pivot device; 
a upper cover portion pivotally connected to the base through the pivot device; and 
a screen portion located on the upper cover portion, wherein the mainframe computer further comprises a keyboard device having pressing keys thereon, and 
Morino does not explicitly disclose:
the keyboard device is disposed on the sliding cover 
Chang teaches:

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:” allowing top access to removable media drive, other mechanisms commonly used to access removable media drives may be eliminated. Further use of integrated access cover may allow access to other internal devices which may include, for example, a hard drive, a memory card, a memory port, a processor, a network card, or a graphics card” (e.g. to provide not only thermal access to the cooling device as Morino, but also to other components of the electronic device) (col 3 lines 56-62).

Regarding claim 7 Morino as modified discloses:
cover the vent holes and expose the vent holes from the base (shown e.g. FIG.2A-FIG.2C)
Morino does not explicitly disclose:
a controlling unit disposed within the receiving recess, and electrically connected to the at least one electrically-controlled driving device and the keyboard device, wherein when one of the pressing keys of the keyboard device is triggered, the controlling unit controls the at least one 
Chang teaches:
a controlling unit (“electronically control” col 3 line 53) disposed within the receiving recess (e.g. “circuits” col 3 line 19), and electrically connected to the at least one electrically-controlled driving device (e.g. 604 FIG.6) and the keyboard device (e.g. 302 FIG.3), wherein when one of the pressing keys of the keyboard device (“switch” col 3 line 52) is triggered, the controlling unit controls the at least one electrically-controlled driving device to move the sliding cover according to an instruction of the one of the pressing keys (described col 3 line 52)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:” allowing top access to removable media drive, other mechanisms commonly used to access removable media drives may be eliminated. Further use of integrated access cover may allow access to other internal devices which may include, for example, a hard drive, a memory card, a memory port, a processor, a network card, or a graphics card” (e.g. to provide not only thermal access to the cooling device as Morino, but also to other components of the electronic device) (col 3 lines 56-62).


the sliding cover is moved to cover the vent holes and expose the vent holes from the base (shown e.g. FIG.2A-FIG.2C)
Morino does not explicitly disclose:
at least one electrically-controlled driving device is two in number, and the electrically-controlled driving devices are oppositely disposed within the receiving recess, wherein the controlling unit synchronously controls the two electrically-controlled driving devices to move the sliding cover together
Chang teaches:
at least one electrically-controlled driving device is two in number (e.g. one on left and one on right shown FIG.6), and the electrically-controlled driving devices are oppositely disposed within the receiving recess (as shown FIG.6), wherein the controlling unit synchronously controls the two electrically-controlled driving devices to move the sliding cover together (“drive mechanism 604 is configured to translate an integrated access cover (not shown here) over x-translation path 320” col 6 lines 29-31)
a controlling unit (“electronically control” col 3 line 53) disposed within the receiving recess (e.g. “circuits” col 3 line 19), and electrically connected to the at least one electrically-controlled driving device (e.g. 604 FIG.6) and the keyboard device (e.g. 302 FIG.3), wherein when one of the pressing keys of the keyboard device (“switch” col 3 line 52) is triggered, the controlling unit controls the at least one electrically-controlled driving device to move the sliding cover according to an instruction of the one of the pressing keys (described col 3 line 52)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in 

Regarding claim 9 Morino as modified discloses:
the mainframe computer further comprises: 
a sensing unit (“angle sensor” paragraph [0116]); and 
a controlling unit (e.g. motor, paragraph [0116]) disposed within the receiving recess, and electrically connected to the at least one electrically-controlled driving device and the sensing unit (as described paragraph [0116]), wherein when the upper cover portion is rotated to trigger the sensing unit in relation to the base (as described paragraph [0116]), the controlling unit controls the at least one electrically-controlled driving device to move the sliding cover to cover the vent holes and expose the vent holes from the base according to a trigger instruction of the sensing unit (as described paragraph [0116]).


The portable electronic device of claim 1, 
Morino does not explicitly disclose:
the electric motor is a stepping motor or a servo motor
Chang teaches:
the electric motor is a stepping motor or a servo motor (as described col 6 line 47)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:” allowing top access to removable media drive, other mechanisms commonly used to access removable media drives may be eliminated. Further use of integrated access cover may allow access to other internal devices which may include, for example, a hard drive, a memory card, a memory port, a processor, a network card, or a graphics card” (e.g. to provide not only thermal access to the cooling device as Morino, but also to other components of the electronic device) (col 3 lines 56-62), and also to allow for greater flexibility for a designer to select a motor that is in accordance with the particular dimensional and power constraints of a given housing (col 6 lines 46-50).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino et al (US 2020/0264672, effectively filed 2019-02-18) in view of Shih et al. (US 2010/0165567).

Regarding claim 5 Morino discloses: 
the base further comprises a decorative plate (e.g. 28a, FIG.2A) that is disposed on the top surface of the base (28 formed downward from 12a, shown FIG.2A), wherein the vent holes are distributed on the decorative plate (as shown FIG.4), each of the vent holes penetrates through the decorative plate to be in communication with the receiving recess (described paragraph [0042]); and 
the mainframe computer further comprises a fan device (e.g. 30 FIG.2A) that is disposed in the receiving recess (shown FIG.2A), the air inlet holes are in communication with the vent (outlet in 12c, FIG.2B) through the receiving recess (as described paragraph [0042]), and the fan device produces airflows introduced from the air inlet holes to the vent holes (see also paragraph [0042]).
Morino does not explicitly disclose:
wherein the base is formed with a plurality of air inlet holes, the air inlet holes are distributed on one bottom surface of the base being opposite to the top surface, and the air inlet holes are in communication with the vent holes through the receiving recess
Shih teaches:
wherein the base (e.g. 20 FIG.4) is formed with a plurality of air inlet holes (e.g. 26 FIG.4), the air inlet holes are distributed on one bottom surface (shown FIG.4) of the base being opposite to the top surface (e.g. opposite to 23 FIG.2), and the air inlet holes are in communication with the vent holes through the receiving recess (described paragraph [0024])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shih as pointed out above, in .

Response to Arguments
Applicant's arguments filed 2021-08-13 have been fully considered but they are not persuasive.
Beginning on page -7- of the arguments applicant summarizes the rejection of record as equating the claimed base to top surface 12a, this is incorrect. Claims are interpreted in light of the specification, and the specification of the present application defines the bottom surface as 311 and the top surface as 312 “which are opposite to each other”, and so while 12a of Morino forms at least a portion of the top surface, the top surface of 28 also forms a portion of the top surface opposite the bottom surface of 12, much like 320 of the present application forms both a recess and a portion of the top surface of the present disclosed device (shown Fig.5A).
Applicant continues to build on this incorrect summation of the rejection of record on page -9- stating “in morino, the vent hole 26 (the alleged vent holes) is distributed inside the storage recessed portion 28 (the alleged receiving recess), rather than on the top surface 12a (the alleged top surface” (emphasis omitted). However it must be noted of the present application that 
Applicant argues: “the mechanical-type drive mechanisms 42 cannot drive the rotating shaft 40 to slide along the top surface 12a”
It must be noted that at least claim 1 does not require that the shaft slide along the top surface, instead the claim recites: “the electric motor drives the linkage set to linearly slide the sliding cover along the top surface of the base” (emphasis omitted). Thus, as claimed, it is the sliding cover that must slide along the top surface of the base, which Morino clearly shows between FIG.2A and FIG.2C. Whether or not 40 slides along any particular surface does not appear to be relevant to claim 1 as it currently appears.
Applicant argues: “the movable plate 22…cannot be driven to linearly slide along the top surface 12a” (emphasis omitted).
As is noted above Morino clearly shows 22 sliding along the top of 28, which forms a portion of the top surface, between FIG.2A and FIG.2C. This interpretation is consistent with applicant’s own disclosed device as it is shown in Fig.5A and is described in the specification.
The remaining arguments point back to the arguments with respect to claim 1 already addressed above and so will not be repeated here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841